Citation Nr: 1307222	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  11-31 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1955 to June 1958.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim for service connection for bilateral hearing loss.

In September 2012 the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2012 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in September 2012 and his waiver is also documented in the hearing transcript; both are included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2012)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In May and June 2008, identical VCAA letters were issued to the Veteran with regard to his claim of service connection.  The letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters also advised the Veteran that his military records may have been destroyed in a fire at the National Archives and Records Administration (NARA) in July 1973 and asked him to complete an enclosed NARA form (NA Form 13055, Request for Information Needed to Reconstruct Medical Data) to allow the RO to request a thorough search for his records.  The RO mailed an NA Form 13055 to the Veteran again in January and May 2009; he did not complete and return a form.  

In April 2009, the National Personnel Records Center (NPRC) notified the RO that the Veteran's service records were fire related.  In a May 2009 letter, the RO notified the Veteran that his military records were destroyed in the 1973 fire and listed other types of evidence he could submit in support of his claim.  In a February 2011 letter, the RO explained to the Veteran that future efforts to locate his service treatment records would be futile.  The RO also invited him to submit information he may have as to the location of any service treatment records or to submit any service treatment records he may have in his possession.  The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the Veteran's service treatment records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains copies of photographs from the Veteran's military service, post-service private and VA outpatient treatment records, lay statements of the Veteran and two high school friends who served in basic training with the Veteran, hearing testimony, and a private audiological medical opinion.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In May 2011, the Veteran was afforded a VA audiological examination, and an etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hearing loss issue in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran's DD Form 214 (Report of Discharge) lists his military occupational specialty as machinist.  

In July 2000, the Veteran completed a VA outpatient health screen/primary care clinics form, which contained a section for patients to identify their medical history and to specify the year of diagnosis.  The Veteran checked "hearing" diagnosed in 1998.  The same day he presented for a VA primary care history and physical examination.  He reported a history of chronic, poor hearing.  The assessment included chronic bilateral hearing loss, and the physician ordered an audiology consultation for hearing evaluation and treatment.

He returned for VA primary care treatment in June 2002; the plan included an audiology consultation for hearing evaluation.  An August 2002 VA audiology consultation report with accompanying audiological evaluation data reflects bilateral hearing loss for VA compensation purposes.  The assessment was moderately-severe sensory loss for mid and high frequency speech sounds in the right ear and moderate to moderately-severe sensory loss for high frequency speech sounds in the left ear.  Subsequent VA audiology records dated through September 2011, including those located in the Virtual VA paperless claims file, document further audiological evaluation and fittings for hearing aids.

Private treatment records dated from June 2006 to June 2008 from Springfield Clinic are also associated with the claims file.  A September 2007 treatment record reflects that the Veteran reported a history of hearing difficulty for nine years [since 1998] to S. F., M.D.  He had a hearing aid on the left and stated that he had been having trouble getting what he needed from VA.  He requested an evaluation for new hearing aids.  He reported past medical history of a right central auditory canal meningioma status post gamma knife treatment in 2006.  Following audiometric testing, the assessment was sensorineural hearing loss.  Private treatment records from Springfield Clinic dated prior to September 2007 reflect treatment by different physicians for other medical problems.  Subsequent private treatment records related to hearing aid fittings and checks.

The Veteran's claim for bilateral hearing loss was received in May 2008.  He indicated that his disability began in January 1957 and that he had been treated at the Illiana VA hospital from January 1978 to the present.  Searches conducted in July 2008 and August 2011 indicated that there was no record of treatment at the Illiana VA Healthcare System (HCS) prior to July 31, 2000.

In correspondence dated in June 2008, the Veteran described the conditions and his duties while serving as a machinist in the Army while stationed in Germany.  He stated that worked on and repaired aircraft in a five ton mobile tractor unit, which was a new model the military was testing.  He reported that each shop had its own generator to power all the equipment, lights, and heating and that the sides of the tractors were designed with canvas to fold up and down.  He explained that these repair shops were set up in a row between the air strip and that all planes had to taxi past this row of tractor shops.  He added that the canvas was the only protection he had from the noise of the generator and aircraft testing and landings, making for a very noisy workplace.  He stated that over the years his hearing had degenerated.   

In May 2009, the Veteran submitted lay statements from two friends from high school who also enlisted in the Army and completed basic training with the Veteran.  D. E. reported that he last saw the Veteran in September 2005 and the last few times he had seen the Veteran, the Veteran was having trouble hearing.  J. G. indicated that he and the Veteran visited each other two or three times per year and for the past 15 years [since 1994] the Veteran's hearing seemed to be getting progressively worse.

The Veteran was afforded a VA audiological examination in May 2011.  The audiologist outlined in great detail his review of the entire claims file.  The Veteran prepared a list of concerns he had regarding the difficulties he experienced due to his hearing loss.  He could not recall taking any hearing tests prior to the first one at the Illiana VA HCS facility.  In addition to the Veteran's reported military noise exposure, he stated that after service, he worked as a machinist in a factory for 15 years and then became a manager over maintenance and outside contracting.  He believed that he may have had hearing tests because the employer made earplugs for him.  He stated that he began wearing earplugs on the job after the first year and a half.  After 27 years in this line of work, he did field sales for five years before retiring.  He described recreational noise exposure from hunting and target shooting in years past.  He stated that he did not wear hearing protection for this because it was "just a shotgun."  

Audiological testing revealed bilateral sensorineural hearing loss for VA purposes.  The audiologist opined that the Veteran's hearing loss was less likely as not caused by or a result of loud noise exposure in the service.  Supporting his conclusion, the audiologist conceded the Veteran was exposed to loud noise as a machinist during service.  However, he noted that the earliest documented complaint of hearing loss was more than 40 years after discharge from service.  He observed that the Veteran complained of hearing loss when he presented for VA primary care in [July] 2000 and was referred to audiology.  However, he cancelled that appointment and did not return until 2002.  The audiogram in 2002 was the earliest documented hearing loss, but the examiner noticed that a subjective complaint of hearing loss dated back two years before that.  

The VA examiner elaborated that the [September] 2007 note from Dr. S. F. documented a history of hearing difficulty for nine years.  The VA examiner noted that it did not appear that Dr. S. F. had contact with the Veteran prior to 2007.  He also reasoned that nine years would be an odd arbitrary figure to enter into her note, unless the Veteran self-reported a problem with hearing for nine years.  The VA examiner deduced that the remark would estimate the onset of hearing loss to be approximately 1998 and that estimate would be consistent with the fact that the Veteran first went to a VA facility in 2000 and requested audiology evaluation.  Finally, the examiner concluded that while loud noise exposure was conceded, the Veteran did not voice a concern about his hearing until 40 years later.  In the meantime, the Veteran had additional noise exposure in civilian life and was also diagnosed with a meningioma on the right auditory nerve.  As a result, there was insufficient evidence to opine in the Veteran's favor.

With his September 2011 substantive appeal, the Veteran submitted copies of photos of the mobile machine shop trailers, a generator, and aircraft.  He drew a picture of the maintenance trailers in relation to the main hanger and air strip, and he described his military noise exposure and the effects of his current bilateral hearing loss disability on relationships and activities of daily living.

In September 2012, the Veteran testified about his duties as a machinist fixing aircraft near a flight line during service and the noise exposure he experienced from machines, planes, and generators.  He stated that he did not tell anyone about experiencing some hearing loss at his separation examination because he had a new wife and he was just trying to get home to start his job.  He reported that he did go to the Illiana VA Hospital in 1978, but VA did not have equipment for conducting a hearing evaluation.  He also stated that no one took the hearing tests because VA reportedly did not issue hearing aids at that time.  He indicated that after service he worked as a machinist making control rods for nuclear submarines.  He also worked as a machinist and a tool dye maker at other companies before he finished his career as an engineer.  He stated that the noise level at those jobs was nothing compared to what he experienced in the military, adding that hearing blocks were issued at his jobs and the machine shops "were just not that noisy anymore because of OSHA and the restrictions."

Additional copies of photos were received from the Veteran in September 2012 along with a statement reiterating his contentions regarding military noise exposure, which he believed started his hearing problems, and the effects of this hearing loss disability.

Finally, a private audiological evaluation summary and medical opinion was received in October 2012.  The audiologist indicated that she evaluated the Veteran in September 2012.  He reported a history of extended noise exposure without hearing protection in the military and exposure to occupational noise after his military career in which hearing protection was provided.  She reported that the current test results displayed a flat, moderately-severe sensorineural hearing loss bilaterally.  She stated that after reviewing the Veteran's working conditions, explanation of duties and surrounding environment during military service, a noise induced hearing loss may be a result of his extended exposure to the noise from his environment.  The audiologist explained that this type of environment, over a long period of time, may have been conducive to some or all of his noted hearing impairment.

Having carefully considered the medical and lay evidence of record, the Board finds that service connection for bilateral sensorineural hearing loss is not warranted.

As detailed, the Veteran's service treatment records are unavailable.  While the lack of in-service findings of complaints or diagnosis of hearing loss in service does not preclude a finding of service connection, as detailed hearing loss was not shown until August 2002, thus over 44 years after separation from service.  The Board finds an absence of any subjective complaints of hearing loss for decades after discharge from service or of persistent symptoms of hearing loss between service-discharge and his 2008 claim, and an absence of any objective evidence of hearing loss for over 44 years after discharge from service.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Likewise, a May 2011 VA audiologist reviewed the claims folder, including lay evidence.  As detailed, the examiner opined that the Veteran's current hearing loss is not due to military noise exposure based on review of the claims folder and consideration of lay statements regarding the perceived onset of hearing loss.  While the examiner conceded the Veteran's military exposure to loud noise, he also detailed that the Veteran did not voice a concern about his hearing until 40 years later and in the meantime experienced additional [occupational and recreational] noise exposure in civilian life.  The opinion of the VA examiner leads to a finding that the Veteran's hearing loss is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record and supported by the record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board also considered the opinion rendered by the private audiologist in September 2012, but finds the opinion less persuasive than that of the VA examiner and entitled to less probative value.  While the audiologist provided some rationale for the speculative opinion that a noise induced hearing loss may be a result of the Veteran's extended exposure to noise from his military environment because such exposure over a long period of time may be conducive to some or all of his hearing impairment, the audiologist's opinion appeared to be based entirely on the subjective history provided by the Veteran.  Because the audiologist apparently did not have an opportunity to review the Veteran's claims file, she was unaware of the Veteran's prior reports to VA and private treatment providers that the onset of his perceived hearing loss was in 1998.  Moreover, she did not have access to the lay statements from the Veteran's friends, who both described a relatively recent perception that the Veteran was having difficulty hearing.

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss, and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and finds his statements of noise exposure credible based on his experiences of serving as a machinist near a flight line.  The Board concedes that the Veteran had noise exposure during his military service.  

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

To the extent the Veteran asserts that his hearing loss began in January 1957 and degenerated over the years, the Board finds that he is not a credible historian.  First, the Veteran told VA and private medical treatment providers that his hearing loss began in 1998.  The fact that these statements made in July 2000 and September 2007 were internally consistent seven years apart and made in the context of seeking medical treatment, the Board finds these statements regarding the onset of his perceived hearing loss to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).  However, his later statements in which he claimed to have hearing loss since 1957 that he made in the course of seeking VA monetary benefits are inconsistent with his prior statements made to medical treatment providers.  

Second, the May 2009 lay statements from the Veteran's friends tend to support his prior statements to VA and private treatment providers regarding the onset of his hearing loss, but tend to contradict his subsequent statements made in the course of seeking VA benefits.  Again, D. B. indicated that he observed the Veteran to be hard of hearing "the last few times" he had seen the Veteran, and J. G. reported that his hearing seemed to be getting progressively worse for the past 15 years.

Finally, while the Board does not doubt that the Veteran was exposed to loud noise during his three years of military service, the Board finds that his September 2012 testimony appears to minimize the effects of his post-service occupational noise exposure for several decades.  For example, the Board finds his claim that his post-service working environments in machine shops "were just not that noisy anymore because of OSHA and the restrictions" to be somewhat disingenuous.  The Occupational Safety & Health Act of 1970 became law more than 12 years after the Veteran separated from service and was working as a machinist as a civilian.  See Public Law 91-596, December 29, 1970 with amendments through January 1, 2004; https://www.osha.gov/law-regs.html (last visited Feb. 28, 2013).  In addition, it was not until 1981, approximately 23 years after separation from service, that OSHA implemented new requirements to protect all workers in general industry
 (e.g. the manufacturing and the service sectors) for employers to implement a Hearing Conservation Program.  Hearing Conservation Programs require employers to measure noise levels, provide free annual hearing exams and free hearing protection, among other requirements.  See https://www.osha.gov/SLTC/noisehearingconservation/index.html (last visited Feb. 28, 2013).

In summary, the Board finds that the Veteran's current contentions are outweighed by prior statements he made to two different medical treatment providers regarding the onset of his perceived hearing loss and by the medical evidence and opinion of the May 2011 VA medical examiner, which reflect that his hearing loss is not due to noise exposure in service.  The negative clinical and documentary evidence post service for decades after service is more probative than the remote, inconsistent history supplied by the Veteran.  

The question involved regarding causation is medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for bilateral sensorineural hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


